                      Case 2:16-cv-00352-JCM-EJY Document 79 Filed 02/05/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     UNITED STATES OF AMERICA,                             Case No. 2:16-CV-352 JCM (EJY)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10      WILLIAM WALLER, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is plaintiff United States of America’s (“government”) status
               14     report. (ECF No. 78).
               15            The government informs this court of its policy not to actively foreclose property that
               16     serves as a taxpayer’s primary residence at this time due to the ongoing COVID-19 pandemic.
               17     (Id.). Although defendant William Waller is in prison, the government believes that defendant’s
               18     wife currently resides in the subject property. Thus, the government does not wish to foreclose on
               19     the property immediately.
               20            Accordingly, this court sets “a ninety-day deadline [for the government] either to submit a
               21     proposed order of foreclosure or to submit another status report on its collection plans.” (Id.).
               22            Accordingly,
               23            IT IS SO ORDERED.
               24            DATED February 5, 2021.
               25
                                                                    __________________________________________
               26                                                   UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
